The Vice-Chancellor :
In the case of Holcomb v. Jackson, 2 Edwards’ Ch. Rep. 620, I decided that the defendant there was not in contempt for disobeying a master’s summons. But that case is different from the present. There, the underwriting did not, in terms, require the personal appearance of the defendant; while, in the present suit, the personal attendance of the party is made to form an express part of the underwriting. When a defendant has personal service of such a summons made upon him, he, certainly, from that time, has a knowledge sufficient to show that an order has been obtained. It does not follow that he must be in court when the order has been pronounced ; nor that a copy must be served, when the summons is thus an explanatory one. I consider the case of The Manhattan Company v. Evertson, 4 Paige’s G. R. 276, as aiding my decision in the present proceeding. There, the Chancellor said, the master should see that the summons was properly underwritten or that sufficient appears in the body of it to apprise the party, upon whom it is served, of the nature of the proceedings.
I shall hold that the underwriting was sufficient to bring the party into contempt, without the necessity of serving a copy of the order. An attachment must issue, unless the defendant will appear before the master and comply with the terms of it.